Atkinson, J.
Under the ruling made in the cases of Oliver v. Hardware Co., 98 Ga. 249, and Moultrie v. Crocker, 125 Ga. 82, the defendant, whose employment was that of building cabs and pilots for railway locomotives, was a “laborer” within the meaning of the Civil Code, §4732, exempting the wages of journeymen mechanics and day-laborers from process of garnishment. The fact that the laborer is paid according to the amount, and not the length of time of his work, does not preclude him from claiming the exemption. See Johnson v. Hicks, 120 Ga. 1002.

Jud,gment affirmed.


All the Justices concur, except Fish, O. J., absent.